         Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
ANGELA CHRISTIAN,                   :
                                    :                        20 Civ. 10362 (VSB) (SLC)
                        Plaintiff,  :
                                    :
                - against -         :
                                    :                        SETTLEMENT AGREEMENT
MICHELLE KARS and JOHN KARS,        :                        AND RELEASE
                                    :
                        Defendants. :
------------------------------------x

        This Settlement Agreement and Release of Claims ("Agreement") is entered into by and

among Plaintiff Angela Christian ("Plaintiff') and Defendants Michelle Kars and Jon Kars

(together "Defendants") (collectively "the Parties").

        WHEREAS, a dispute has arisen regarding Plaintiff’s wages during her employment with

Defendants, which has resulted in the filing of an action in the United States District Court for

the Southern District of New York, civil action number 1:20-CV-10362 (VSB) (SLC) ("Case"),

alleging, among other things, a violation of federal and state wage, hour and labor laws;

        WHEREAS, Defendants deny any violation of federal and state wage, hour and labor

laws including all claims asserted in the Complaint; and

        WHEREAS, the Parties desire to resolve the Case without the necessity of further

litigation;

        NOW, THEREFORE, in consideration of the mutual covenants. and promises herein

contained and other good and valuable consideration, receipt of which is hereby acknowledged,

it is hereby agreed as follows:

        1.     Consideration: Defendants shall pay or cause to be paid to Plaintiff, subject to the

terms and conditions of this Agreement, and as full, complete, and final settlement and
        Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 2 of 9




satisfaction of all potential wage and hour claims Plaintiff may have against Defendants, through

and including the date upon which the Parties execute this Agreement, including all counsel fees

and costs incurred by Plaintiff, the gross sum of Sixty-Five Thousand dollars ($65,000.00) (the

"Settlement Amount"). The Settlement Amount shall be paid as follows:

       a)      One check in the gross amount of Twenty-Two Thousand Five Hundred

($22,500) Dollars, less customary deductions and withholdings, representing payment for wages

and payable to Angela Christian, for which she will receive an IRS Form W-2.

       b)      One check in the amount of Twenty-Two Thousand Five Hundred ($22,500)

Dollars (with no withholdings), representing payment for liquidated damages payable to

Plaintiff, for which Plaintiff will be issued an IRS Form 1099-MISC, with the payment being

designated as “other income.”

       c)      One check in the amount of Fifteen Thousand ($15,000) Dollars payable to

Margaret McIntyre, Attorney at Law, as attorney’s fees on behalf of Plaintiff, for which

Margaret McIntyre will receive an IRS Form 1099-MISC.

       d)      One check in the amount of Five Thousand ($5,000) Dollars payable to TakeRoot

Justice, as attorney’s fees on behalf of Plaintiff, for which TakeRoot Justice will receive an IRS

Form 1099-MISC.

       e)      All four checks will be mailed to Attorney McIntyre at 195 Montague Street, 14th

Floor, Brooklyn New York 11201, within thirty (30) days of the Court’s approval of this

Agreement.

       f)      The amounts for payments referenced in b), c) and d) above shall be reported on

IRS Forms 1099-MISC as payments to Plaintiff, as required, and Plaintiff shall deduct the

amounts paid to her attorneys from her gross income. Plaintiff expressly agrees that she is liable
        Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 3 of 9




for any and all taxes she owes for the payments referenced in b), c) and d) above. Should the

characterization of any payment set forth above be found to be improper or unwarranted by the

IRS or other taxing or governmental authority with the result that Defendants are held obligated

to pay taxes, additional taxes, penalties, or interest which should have been deducted from the

gross amount of such payments, or if the IRS or other taxing authority otherwise finds the

payment to be taxable or subject to tax, Plaintiff agrees to fully indemnify Defendants for all

employee portions of such taxes, penalties, or interest actually paid by Defendants that were

determined not to be owed by Defendants; and further agrees that she will not assert, file, or

make any claims against Defendants for any portions of such taxes, penalties, or interest she may

be compelled to pay and the costs, including attorneys’ fees.

       g)      Plaintiff will provide Defendants with an IRS Form W-4 and Plaintiff and her

attorneys shall each provide an IRS Form W-9 to Defendants before any of the Settlement

Amount can be made.

       h)      Plaintiff agrees and acknowledges that, upon payment by Defendants in this

manner, she will have been properly paid for all hours worked for the Defendants, that all salary,

wages, commissions, bonuses, and other compensation due to Plaintiff has been paid, and that

Plaintiff is not owed anything else from Defendants other than as provided for in this Agreement.

       2.      Dismissal: Upon approval of this Agreement, the Court shall dismiss this action

with prejudice subject to the condition that the matter may be reopened if the settlement payment

is not made within 30 days of this Agreement So Ordered. The Court shall retain jurisdiction

over any disputes arising from the Settlement.

       3.      Release and Covenant Not To Sue:



                                                 3
         Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 4 of 9




       a)      Plaintiff hereby irrevocably and unconditionally releases Defendants from,

forever discharges Defendants and each of their successors and assigns, (hereinafter "Defendant

Releasees") from and covenants not to sue Releasees for any and all charges, complaints, claims,

causes of action, suits, debts, liens, contracts, rights, demands, controversies, losses, costs and or

expenses, including legal fees and any other liabilities of any kind or nature whatsoever, known

or unknown, suspected or unsuspected, whether fixed or contingent (hereinafter referred to as

"claim" or "claims") which Plaintiff at any time has, had, claims or claimed to have had against

any of the Defendant Releasees including, without limitation, any and all claims related or in any

manner incidental to the Case, such as Plaintiff's wage and hour claims, except that nothing in

this Agreement shall operate to preclude Plaintiff from enforcing, or shall adversely affect her

right or ability to enforce this Agreement.

       b)      Defendants hereby irrevocably and unconditionally release Plaintiff from, forever

discharge Plaintiff and each of her successors and assigns, (hereinafter "Plaintiff Releasees")

from and covenant not to sue Plaintiff Releasees for any and all charges, complaints, claims,

causes of action, suits, debts, liens, contracts, rights, demands, controversies, losses, costs and or

expenses, including legal fees and any other liabilities of any kind or nature whatsoever, known

or unknown, suspected or unsuspected, whether fixed or contingent (hereinafter referred to as

"claim" or "claims") which Defendants at any time have, had, claim or claimed to have had

against any of the Plaintiff Releasees including, without limitation, any and all claims related or

in any manner incidental to the Case, except that nothing in this Agreement shall operate to

preclude Defendants from enforcing, or shall adversely affect their right or ability to enforce this

                                                  4
         Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 5 of 9




Agreement.

       4.      Withdrawal of Pending Claims. Plaintiff promises and represents that there are no

administrative complaints or charges filed with federal, state and local agencies/administrative

bodies against Releasees, other than the instant Case.

       5.      No Admission of Wrongdoing. Nothing herein shall be construed to be an

admission by Plaintiff or Defendants of any wrongdoing or noncompliance with any federal,

state, city, or local rule, ordinance, constitution, statute, contract, public policy, wage and hour

law, wage payment law, tort law, common law, or of any other unlawful conduct, liability,

wrongdoing, or breach of any duty whatsoever. The Parties specifically disclaim and deny any

wrongdoing or liability to each other.

       6.      Non-Disparagement.

       a)      Other than: (i) truthful statements about Plaintiff's allegations and experiences in

this Federal Case; and/or (ii) truthful statements made in response to due legal process, Plaintiff

agrees not to make any derogatory, disparaging, defamatory statement, or any untruthful

statement about either of the Defendants, whether by electronic, written or oral means, to any

person, including, but not limited to, the press, the internet and social media.

       b)      Other than: (i) truthful statements about Defendants’ denials and experiences in

this Federal Case; and/or (ii) truthful statements made in response to due legal process,

Defendants agree not to make any derogatory, disparaging, defamatory statement, or any

untruthful statement about Plaintiff, whether by electronic, written or oral means, to any person,

including, but not limited to, the press, the internet and social media.

                                                  5
           Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 6 of 9




       Nothing in this Agreement shall be construed to keep the terms and conditions of this

Agreement confidential.

       7.      Headings. The section headings contained in this Agreement are for convenience

of reference only, are not intended to be a part of this Agreement and shall not be construed to

define, modify, alter or describe the scope or intent of any of the terms, covenants or conditions

of this Agreement.

       8.      Successors. This Agreement shall be binding upon, and shall inure to the benefit

of the Parties hereto and their respective heirs, executors, administrators, successors and assigns.

       9.      Modification of the Agreement. This Agreement may not be changed unless the

changes are in writing and signed by the Parties or by a proper representative of Plaintiff and

Defendants and approved by a judge for the Southern District of New York.

       10.     Acknowledgment. The Parties acknowledge that they have been fully and fairly

represented by counsel. Plaintiff and Defendants acknowledge that they are not relying upon any

statement, representation or promise in executing this Agreement except for statements,

representations or promises expressly set forth in this Agreement. The Parties affirm that this

Agreement has been entered into freely, knowingly and openly without coercion or duress.

       11.     Governing Law. This Agreement shall be governed by, and interpreted in

accordance with, the laws of the State of New York, excluding the conflict-of-laws principles

thereof.

       12.     Enforceability. If any term or provision of this Agreement or the application

thereof to any person, entity or circumstance shall to any extent be determined by a court of

                                                 6
         Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 7 of 9




competent jurisdiction to be is held to be illegal, void or unenforceable, such provision shall be

of no force or effect. However, the illegality or unenforceability of such provision shall have no

effect upon, and shall not impair the legality or enforceability of any other provision of this

Agreement, or the application of such terms or provisions to such person, entity, or circumstance

other than those that are held invalid or unenforceable; provided, however, that upon any finding

by a court (or other tribunal) of competent jurisdiction that the general release contained within

this Agreement is illegal, void or unenforceable, the Parties agree promptly, upon the other

Party’s request, to execute a Release that is legal and enforceable.

       13. Counterparts. To signify their agreement to the terms of this Agreement, the Parties

have executed this Agreement on the date set forth next to signatures, which appear below. This

Agreement may be executed in two or more counterparts and each of such counterparts, for all

purposes, shall be deemed to be an original, but all of such counterparts together shall constitute

but one and the same instrument, binding upon all parties hereto, notwithstanding that all of such

parties may not have executed the same counterpart. Facsimile or scanned and e-mailed

signatures shall be deemed valid and binding for such purposes.

       15.     Entire Agreement. This Agreement contains all of the understandings and

representations between Plaintiff and Defendants relating to the subject matter herein and

supersedes all prior contemporaneous understandings, discussions, agreements, representations,

and warranties, both written and oral, with respect to such subject matter. This Agreement shall

not be interpreted in favor of or against either party on account of such party having drafted this

Agreement.

                                                  7
Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 8 of 9
        Case 1:20-cv-10362-SLC Document 18-1 Filed 06/14/21 Page 9 of 9




       IN WTINESS WHEREOF, the undersigned have executed the above and foregoing

Agreement upon the date as written below.


Dated: __________________                    ___________________________________
                                                   Angela Christian, Plaintiff


           06/14/2021
Dated: __________________                    ___________________________________
                                                   Michelle Kars, Defendant

           06/14/2021
Dated: __________________                    ___________________________________
                                                   John Kars, Defendant

The Court dismisses this action with prejudice pursuant to Rule 41(a)(1)(iii) of the Federal Rules
of Civil Procedure, subject to the condition that the matter may be reopened if the settlement
payment is not made within 30 days of this Order.

SO ORDERED.

Dated: New York, New York

       ___________________, 2021                     ____________________________
                                                     Hon. Sarah L. Cave, U.S.M.J.




                                                8
